Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN. TEXAS 78711-2517
                                                    www.txcouits.gov/3rilcoa.aspx
                                                           (512) 463-1733




JEFF I. ROSE. CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            Augusts. 2015


Ms. LaDellc Abi
Official Coui^Rcporter
200th Judicial District Court
P.O. Box 1748
AustHf/TX 78767-1748                                                                     ^received N
      •LIVERED VIA E-MAIL *
                                                                                            AUG 2 4 2015
                                                                                          TKiRDCOUfvTOFAPPEALS
RE:      Court of Appeals Number:      03-14-00797-CV
         Trial Court Case Number:      D-l-GN-14-001263

Style:     Darrell J. Harper
           v. State of Texas Commission on Jail Standards ct al.



Dear Ms. LaDellc Abilez:


        The reporter's record was due in this Court on Tuesday, January 13, 2015 and is overdue.
Please tender the record for filing no later than Monday, August 17, 2015. If you cannot meet this
deadline, please advise the Court in writing explaining the reason for the delay and giving your best
estimate of when the reporter's record will be complete. If the record is not filed by Monday.
August 17, 2015. the matter will be referred to the Court for an order. See Tex. R. App. P. 37.3(a).


                                                       Very truly yours.

                                                       JEFFREY D. KYLE, CLERK



                                                                  '

                                                       BY: cx/tm/ Qy/rot/irr
                                                               Amy Strother. Deputy Clerk


cc:     Mr. Kyle Smith
      N/Darrcll J. Harper
                           ^^




= ggSl 2
=   OOOO        S
    gO OK
    SSSa



            °            PRESORTED
            s            FIRST CLASS



            1

                V
                    7]
                    m
                    o
                    m
                    <
                    m


        NT